Citation Nr: 1812091	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability (excluding periods of temporary total evaluations from November 19, 2010 to December 31, 2010; June 2, 2015 to September 30, 2015; and from September 12, 2016 to December 31, 2016 for periods of convalescence per 38 C.F.R. § 4.30).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which assigned the Veteran a temporary evaluation of 100 percent effective November 19, 2010 necessitating convalescence, and continued the assignment of a 20 percent disability rating for the Veteran's left shoulder from January 1, 2011.

The Board remanded the claim for additional development in December 2014.  

Subsequently, the RO granted temporary total ratings from June 2, 2015 to September 30, 2015 and from September 12, 2016 to December 31, 2016 in September 2015 and December 2016, respectively.  These assignments were based on surgical or other treatment necessitating convalescence.

The Board again remanded the claim on appeal for additional development in July 2017.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary.

In July 2017, the Board remanded the appeal for an examination due to indications that the Veteran's left shoulder had worsened after his May 2015 examination.  In addition, the Board found that the examinations of record did not comply with the United States Court of Appeals for Veterans Claims' (Court) holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the examiner was requested to test and record the range of motion in active and passive motion and in weight-bearing, and nonweight-bearing.  If the examiner was unable to conduct this testing or concluded that the required testing was not necessary, he or she was to explain why.  

Pursuant to the Board's July 2017 remand, another VA examination was conducted in October 2017.  While the examiner noted evidence of pain on weight-bearing, he did not provide range of motion findings in regard to weight-bearing motion or explain why he was unable to complete such testing.  Therefore, remand is required to obtain such findings.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While on remand updated VA treatment records should be associated with the file.

Accordingly, the claim is REMANDED for the following actions:

1.  Obtain complete VA treatment records from March 2017.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left shoulder disability.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail. 

a) The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

b) The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is clinical evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such results in any loss of range of motion.  

c) The examiner is also asked to express an opinion as to whether pain, weakness, fatigability, or incoordination cause additional functional impairment after repeated use over time or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range of motion loss, if possible. 

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations. 

To be clear, the Veteran should be asked to give a lay description of such characteristics, and the examiner should consider his response in formulating the opinion.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  

d) The examiner should note any impairment of the humerus and/or dislocation or non-union or malunion of the clavicle or scapula.  In regard to these findings, the examiner should comment on the October 2017 VA examiner's addendum statement that the Veteran reports dislocating his shoulder once per month but typically pops it back into joint rather than seeking medical treatment.

All opinions expressed should be accompanied by supporting rationale.

3.  Then readjudicate the appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




